                 Case 20-12456-JTD              Doc 52         Filed 10/08/20       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )       Chapter 11
                                                      )
RTI HOLDING COMPANY, LLC,1                            )       Case No. 20-12456 (JTD)
                                                      )
                                   Debtors.           )       (Joint Administration Requested)
                                                      )
                                                      )       Ref. Docket No. 51
                                                              Hearing: Oct. 8, 2020 at 2:00 p.m. (ET)
                                                      )

NOTICE OF HEARING ON MOTION OF DEBTORS FOR ENTRY OF INTERIM AND
 FINAL ORDERS (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3),
    364(D)(1), AND 364(E) OF THE BANKRUPTCY CODE AND (B) USE CASH
   COLLATERAL PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE
   PROTECTION PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364, AND (III)
                        SCHEDULING FINAL HEARING

         PLEASE TAKE NOTICE that on October 8, 2020, the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”) filed the Motion of Debtors for Entry of

Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant

to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

                                                          1
                  Case 20-12456-JTD    Doc 52     Filed 10/08/20    Page 2 of 3




Bankruptcy Code and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting

Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling

Final Hearing (the “Motion”) [Docket No. 51], attaching the proposed Interim Order (I)

Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361,

362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use

Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11

U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final Hearing (the “Proposed Interim

Order”). The Proposed Interim Order and Budget are attached hereto as Exhibit 1.

        PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek interim approval

of the Motion and entry of the Proposed Interim Order at a telephonic hearing before the

Honorable John T. Dorsey, United States Bankruptcy Judge, on October 8, 2020 at 2:00 p.m.

prevailing Eastern Time (the “Hearing”). Copies of the Motion and the Proposed Interim Order

can be obtained by contacting the undersigned proposed counsel, through the Court’s website at

www.deb.uscourts.gov, referencing Case No. 20-12456 (JTD), by accessing the website of the

Debtors’         claims      agent,   Epiq      Corporate     Restructuring,       LLC,     at

https://dm.epiq11.com/rubytuesday , or by calling 1-888-490-0613.




DOCS_DE:230952.1 76136/001                    2
              Case 20-12456-JTD        Doc 52      Filed 10/08/20   Page 3 of 3




       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to modify the

Proposed Interim Order before or at the Hearing.


Dated: October 8, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware


                                            /s/ James E. O’Neill
                                            Richard M. Pachulski (CA Bar No. 90073)
                                            Malhar S. Pagay (CA Bar No. 189289)
                                            James E. O’Neill (Bar No. 4042)
                                            Victoria A. Newmark (CA Bar No. 183581)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899-8705 (Courier 19801)
                                            Telephone: 302-652-4100
                                            Facsimile: 302-652-4400
                                            Email: rpachulski@pszjlaw.com
                                                   mpagay@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   vnewmark@pszjlaw.com

                                            Proposed Counsel to the Debtors and Debtors in
                                            Possession




                                               3
